UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 1-43 MOTORS LIQUIDATION COMPANY (Exact name of registrant as specified in its charter) 401 S. Old Woodward, Suite 370 Birmingham, Michigan 48009 (313) 486-4044 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $1 2/3 par value per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) X Rule12h-3(b)(1)(i) X Rule12g-4(a)(2) Rule12h-3(b)(1)(ii) Rule15d-6 Approximate number of holders of record as of the certification or notice date: Common Stock, $1 2/3 par value per share – 1 holder Pursuant to the requirements of the Securities Exchange Act of 1934, MOTORS LIQUIDATION COMPANY has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: April 1, 2011 Motors Liquidation Company By: /s/James Selzer Name: Title: Vice President & Treasurer
